Exhibit 10.33
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[****]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.

     
(EVERGREENSOLAR LOGO) [b73437esb7343704.gif]
  (EVERO LOGO) [b73437esb7343705.gif]

FINAL
AMENDED AND RESTATED
SALES REPRESENTATIVE AGREEMENT
     THIS AMENDED AND RESTATED SALES REPRESENTATIVE AGREEMENT (this
“Agreement”), dated and effective as of the 6th day of October 2008 (the
“Effective Date”), between EverQ GmbH, a limited liability company organized and
existing under the laws of Germany and having its principal place of business at
OT Thalheim, Sonnenallee 14-24, 06766 Bitterfeld-Wolfen, Germany (“EverQ”), and
Evergreen Solar, Inc., a Delaware corporation, having its principal place of
business at 138 Bartlett Street, Marlboro, Massachusetts, 01752 USA
(“Evergreen”). EverQ and Evergreen are also collectively referred to herein as
“Parties” and individually as “Party.”
RECITALS
     WHEREAS, EverQ and Evergreen previously entered into that certain Sales
Representative Agreement dated and effective September 29, 2006 (the “Prior
Agreement”); and
     WHEREAS, pursuant to Section 21(e) (Amendments and Waivers) of the Prior
Agreement, EverQ and Evergreen desire to amend and restate in its entirety the
Prior Agreement as set forth in this Agreement to expressly define the rights
and obligations of each Party during the transition from Evergreen serving as
EverQ’s sales representative to EverQ independently managing its own sales and
marketing activities.
AGREEMENT
     NOW, THEREFORE, it is mutually agreed that EverQ will manufacture and
supply, and Evergreen will use commercially reasonable efforts to market and
sell, as representative of EverQ, the Evergreen-Product as defined in this
Agreement, pursuant to and in accordance with the following terms and
conditions.
     1. DEFINITIONS AND EXHIBITS
     The following terms shall have the following respective meanings for
purposes of this Agreement:
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



          (a) “Business Day” shall mean any day on which financial institutions
are generally open and available for business, and which is not otherwise a
holiday, in all of the German state of Saxony-Anhalt and the United States
Commonwealth of Massachusetts.
          (b) “Change of Control” means with respect to any entity, the
acquisition of such entity by another entity by means of any transaction or
series of related transactions (including, without limitation, any share
acquisition, sale of all or substantially all of the assets, reorganization,
merger or consolidation, but excluding any sale of shares for capital raising
purposes) other than a transaction or series of transactions in which the
holders of the voting securities of such entity outstanding immediately prior to
such transaction continue to retain (either by such voting securities remaining
outstanding or by such voting securities being converted into voting securities
of the surviving entity), as a result of shares in such entity held by such
holders prior to such transaction, more than 50% of the total voting power
represented by the voting securities of such entity or such surviving entity
outstanding immediately after such transaction or series of transactions
          (c) “Contracts” shall mean the supply agreements listed in Exhibit C
and any Product Sales Transactions Evergreen is permitted to enter into pursuant
to this Agreement for fulfillment using Evergreen-Products produced and
available for shipment prior to the Sales Termination Date which additional
Product Sales Transactions shall be listed on Exhibit C and deemed to be
Contracts. The Contracts shall exclude each Specified Contract to the extent
that each such Contract is assigned pursuant to Section 14(f) (Customer
Transfers).
          (d) “Dedicated Production Capacity” shall mean the amount of
production capacity needed for the fulfillment of the Contracts between
January 1, 2008 and the Sales Fulfillment Termination Date in MWp as such
amounts are listed in Exhibit D; provided, however, if all of EverQ’s production
capacity is less than the Dedicated Production Capacity in one calendar year
determined in Exhibit D, then the Dedicated Production Capacity shall mean all
of EverQ’s production capacity in the respective year.
          (e) “Evergreen Design” means any proprietary visual design or
proprietary configuration of the products currently manufactured by EverQ and
provided by Evergreen which is formally described by prior written notification
by Evergreen as “Evergreen Design”. Provided, however, that the Parties agree
that each of (i) products manufactured by EverQ based on any specification,
visual design or configuration requested by Evergreen, (ii) any wafer and cell
technology in use by Evergreen as of the Sales Termination Date and (iii) any
intellectual property licensed to EverQ, do not constitute and include
“Evergreen Design.”.
          (f) “Evergreen-Product(s)” shall mean the products manufactured by
EverQ to be sold by Evergreen pursuant to the Contracts.
          (g) “EverQ-Product(s) shall mean the products manufactured and sold by
EverQ which are not Evergreen-Products.
          (h) “License Agreements” means the Second Amended and Restated License
& Technology Transfer Agreement by and between Evergreen and EverQ, that the
Parties expect to
CONFIDENTIAL

-2-



--------------------------------------------------------------------------------



 



enter into later in 2008, and the Quad Technology License Agreement by and
between Evergreen and EverQ dated as of October 6, 2008.
          (i) “Orders” shall mean orders for Products issued hereunder by
Evergreen.
          (j) “Product(s)” shall mean the products manufactured by EverQ. The
Products currently include those products described in Exhibit A.
          (k) “Product Revenue” means the payment that Evergreen actually
receives in consideration for the sale of the respective Evergreen-Product to a
customer hereunder and does not include third party costs such as shipping and
insurance and does not include taxes and duties.
          (l) “Sales Fulfillment Termination Date” shall mean December 31, 2011.
          (m) “Sales Termination Date” shall mean December 31, 2008.
          (n) “Specifications” shall mean the written specifications according
to which the Evergreen-Products are to be manufactured pursuant to the
Contracts, which specifications may only be modified as provided under
Section 12 (Changes).
          (o) “Specified Contracts” shall mean the supply agreements with each
of [****].
     The following Exhibits are attached to this Agreement and are incorporated
herein by this reference:
Exhibit A — Products
Exhibit B — Warranty
Exhibit C — Schedule of Customer Contracts with Evergreen
Exhibit D — Schedule of Dedicated Production Capacity between 2008 and 2011
Exhibit E — [****]
     Each Party acknowledges receipt of copies of all documents referred to in
the Exhibits.
     2. PRECEDENCE OF DOCUMENTS
     The precedence of agreements between Evergreen and EverQ shall be:
          (a) This Agreement, including any amendment adopted pursuant to
Section 22(f) (Amendments and Waivers).
          (b) Any Order.
          (c) Any subsequent written agreement between Evergreen and EverQ that
does not expressly indicate it is an amendment to this Agreement.
     3. APPOINTMENT AND AUTHORITY OF EVERGREEN.
     EverQ hereby appoints Evergreen as EverQ’s sales agent (Kommissionsagent),
and
CONFIDENTIAL

-3-



--------------------------------------------------------------------------------



 



Evergreen hereby accepts such appointment. Evergreen will use commercially
reasonable efforts to market and sell the Evergreen-Product and EverQ shall
manufacture and deliver the Evergreen-Product ordered by Evergreen in accordance
with the terms and conditions of this Agreement. Such efforts by Evergreen shall
include serving as the exclusive sales representative for all Evergreen-Products
currently scheduled for delivery under the Contracts as in effect on January 1,
2008 and for the sale of all Evergreen-Products manufactured by EverQ and
available for shipment on or prior to the Sales Termination Date. Subject to the
terms and conditions of this Agreement, Evergreen shall have the right to manage
and conduct its activities in the manner it deems appropriate in Evergreen’s
discretion. Subject to its obligations to fulfill the requirements of the
Contracts and the Product allocation requirements pursuant to Section 6(e)
(Sourcing), Evergreen may generate, accept and manage orders for any Evergreen
factory capacity or products manufactured by parties other than EverQ without
limitation or restriction on any terms or conditions of such orders, including,
without limitation, customer, country or price.
     4. PRODUCTION CAPACITY FORECASTS.
          (a) EverQ Long Term Forecasts. Upon the Effective Date and at [****]
prior to the Sales Fulfillment Termination Date, EverQ shall provide Evergreen a
written non-binding capacity forecast (“EverQ Long Term Forecast”), indicating
whether EverQ’s capacity is sufficient to supply the Evergreen-Products as
required pursuant to the Contracts in each of the [****] from the date such
forecast is given through the Sales Fulfillment Termination Date. EverQ shall
notify Evergreen promptly upon becoming aware of circumstances that would limit
EverQ’s ability to supply adequate quantities of Evergreen-Product to satisfy
the requirements under the Contracts.
          (b) EverQ Rolling Forecast. Each [****] during the term of this
Agreement EverQ shall provide Evergreen a written rolling capacity forecast (
“EverQ Rolling Forecast”), indicating whether EverQ can supply Evergreen in each
of the next [****] with the volumes specified in the Evergreen Forecast, as
defined under Section 6(a).
     5. PRODUCT SALES TRANSACTIONS.
          (a) EverQ Terms. With respect to Evergreen-Products that may be sold
by Evergreen hereunder, EverQ shall, in its sole discretion[****]. EverQ will
determine, in its sole discretion, adjustments to the [****] generally or with
respect to a specific Product Sales Transaction where such adjustment [****].
EverQ shall promptly notify Evergreen of the [****] or any adjustments to the
[****]. EverQ will further determine, in its sole discretion, which contracts
and contract terms that will require formal consent of the EverQ Supervisory
Board, and EverQ shall notify Evergreen thereof. However, if Evergreen is unable
to provide such contracts, approval of [****] shall suffice.
     [****]
          (b) Product Sales Transactions. Evergreen shall have the right to
negotiate and enter into agreements and sales transactions, including sales
transactions for the sale of all Products manufactured by EverQ and available
for shipment on or prior to the Sales Termination
CONFIDENTIAL

-4-



--------------------------------------------------------------------------------



 



Date that are not needed to fulfill Orders pursuant to the Contracts,
(collectively “Product Sales Transactions”) directly with customers. Evergreen
shall have the right to negotiate the terms applicable to the respective Product
Sales Transaction (“Negotiated Terms”) provided that such terms are within the
[****]. EverQ shall provide the Products hereunder in accordance with the
Negotiated Terms provided that Negotiated Terms are within the Term Ranges at
the time the Product Sales Transactions are entered or, if not within such
range, EverQ approves the Negotiated Terms. EverQ may approve the Negotiated
Terms by approving the specific Negotiated Terms or [****] and after such
approval, the Negotiated Terms are deemed within the [****] for the respective
Product Sales Transactions. Provided that Product Sales Transactions are within
the amounts of the EverQ Long Term Forecast at the time the Product Sales
Transactions are entered, Evergreen shall have the right to place Orders for
Products in such Product Sales Transactions, and EverQ shall manufacture, sell
and deliver the Products in accordance with such Orders. To the extent that the
EverQ Rolling Forecast indicates EverQ has greater capacity, or EverQ otherwise
has more capacity available than indicated by the EverQ Long Term Forecast,
EverQ shall make such capacity available for the Product Sales Transactions
subject to Section6(c) (Limited Exclusivity) and Section6(d) (Excess Inventory).
Product Sales Transactions [****] are deemed to constitute Product Sales
Transactions of which the Negotiated Terms are approved.
          (c) Information and Accounting. Except to extent prohibited by law,
Evergreen shall inform EverQ without delay of any Product Sales Transactions
entered and render account of such Product Sales Transaction. Section 384 para.3
of the German Commercial Code (Handelsgesetzbuch) shall not apply.
          (d) Administration by Evergreen. Unless otherwise requested by
Evergreen, EverQ will not be a party to the Product Sales Transactions. EverQ
shall not contact the customers except as necessary to exercise its rights under
this Agreement, particularly under Section 8(b) (Payment to EverQ) and
Section 11(c) (Warranty Procedure). [****] Evergreen shall have the right to be
the sole interface with customers and to handle administration of order
fulfillment, invoicing, collections, warranty, service and related activities.
          (e) End of Sales Period. Notwithstanding the foregoing, Evergreen may
only negotiate and enter into Product Sales Transactions for Evergreen-Products
that will be manufactured and available for shipment on or prior to the Sales
Termination Date. The Parties agree that EverQ is not required to consign any
Products available for shipment after the Sales Termination Date to Evergreen.
     6. EVERGREEN FORECASTS AND ORDERS
          (a) Evergreen Forecasts. Each [****] during the term of this
Agreement, within [****] of receiving the EverQ Rolling Forecast, Evergreen
shall provide EverQ a non-binding written rolling forecast (“Evergreen
Forecast”), indicating Evergreen’s good faith estimate of the total quantity to
be ordered by Evergreen from EverQ under this Agreement in each of the next
[****] and estimated allocations of Evergreen-Product type requested by the
customers pursuant to the Contracts to the extent such allocations have been
requested pursuant to the Contracts, including periods already covered by
Evergreen’s outstanding Orders. The quantities specified for the first [****] of
each Evergreen Forecast shall constitute a binding shipment plan. EverQ
CONFIDENTIAL

-5-



--------------------------------------------------------------------------------



 



shall procure materials and manufacture Products sufficient to meet the
Evergreen Forecasts. EverQ is not required to limit its production to the level
of the Evergreen Forecasts, provided that EverQ shall be solely responsible for
the sale and management of the delivery of all Products which Evergreen is not
required to sell and manage the delivery of pursuant to this Agreement. EverQ
agrees to advise Evergreen without undue delay in the event that EverQ
anticipates that it will be unable to achieve the volumes and schedules set
forth in the Evergreen Forecast.
          (b) Orders. EverQ shall sell and deliver Evergreen-Products in
accordance with the Product quantity, part number(s), specifications,
destination and delivery dates specified in Evergreen’s Orders for
Evergreen-Product to be shipped pursuant to the Contracts. Orders may only be
placed for the Products to be delivered pursuant to the Contracts and consistent
with the Evergreen Forecast. Orders may be made in the form of weekly shipping
forecasts and daily delivery notes which are provided by Evergreen to the EverQ
warehouse.
          (c) Limited Exclusivity; Priority of Orders pursuant to the Contracts.
Evergreen shall have the exclusive right to sell Evergreen-Products in the
amount of EverQ’s total production capacity for Product produced and available
for shipment on or prior to the Sales Termination Date. For Product manufactured
and available for sale after the Sales Termination Date, EverQ shall have the
sole right to sell the Products itself / or through other sales / commission
agents without limitation or restriction on customer, country, price terms etc.,
provided that EverQ first supplies Evergreen with sufficient Evergreen-Products
to fulfill the Contracts. EverQ-Products shall not bear Evergreen Marks or be of
an Evergreen Design, except as permitted or required by another written
agreement between the Parties, including without limitation as may be permitted
or required in either or both of the License Agreements.
          (d) Excess Inventory. EverQ shall also have at any time the right to
itself sell inventory to the extent accumulated, provided that EverQ satisfies
its obligations to Evergreen with respect to the Contracts. Sales according to
this clause (d) (Excess Inventory) shall not bear Evergreen Marks to the extent
they can be reasonably relabeled without damage to product (except as permitted
or required by another written agreement between the Parties).
          (e) Sourcing. To satisfy the requirements for Products pursuant to the
Contracts, Evergreen shall first use Evergreen-Products manufactured by EverQ.
If the Dedicated Production Capacity is not adequate to satisfy all of the
requirements for Evergreen-Products pursuant to the Contracts, Evergreen may use
products from another source as determined by Evergreen in its sole discretion
subject to the requirement that, as long as Evergreen is required to use any
product manufactured by a party other than EverQ to fulfill any portion of the
Contracts, in allocating Evergreen product and Product to fulfill the Contracts,
Evergreen agrees to treat the Product from EverQ no less favorably than
Evergreen’s internal and other external sources of supply, taking into account
the Dedicated Production Capacity and production volume from internal and other
sources, specifications of Products manufactured by EverQ and other sources
versus specifications of Products demanded by Evergreen’s customers and
manufacturing and shipping locations. If the amount of Evergreen-Product
available for shipment in one calendar year for fulfillment of the Contracts is
lower than the Dedicated Production Capacity in such year, without limiting the
remedies that may otherwise be available to it, Evergreen may require that EverQ
allocate production capacity in the following calendar year to cover the
shortfall in Evergreen-Product for the year in which such shortfall occurred.
CONFIDENTIAL

-6-



--------------------------------------------------------------------------------



 



     7. TERM OF AGREEMENT
     This Agreement shall be effective on the Effective Date and shall expire on
the Sales Fulfillment Termination Date, except as set forth in Section 15(c)
(Survival). Upon termination of the Agreement, EverQ shall no longer have right
to make or sell Products with any (i) Evergreen Marks and any (ii) Evergreen
Design pursuant to this Agreement. Any such rights to manufacture and sell
Products using any Evergreen Design or other Evergreen intellectual property,
and any related rights, shall be governed by the License Agreements.
     8. PRICING AND PAYMENT
          (a) Pricing. Pricing for Product Sales Transactions will be determined
in accordance with Section 5(a) (EverQ Terms).
          (b) Payment to EverQ.
               (i) Subject to Section 8(b)(ii), Evergreen shall remit to EverQ
the Product Revenue, less the Evergreen Fee. Evergreen shall remit such amount
within [****] days of Evergreen’s receipt of the Product Revenue from the
customer. Evergreen shall have no liability to EverQ for delays or defaults in
payment for Product, or product default or termination, by customers. Evergreen
shall use commercially reasonable efforts to collect the Product Revenue. In the
event that Evergreen is unable to collect on account for Product Revenue within
[****] of when due, then on EverQ’s request as EverQ’ s sole remedy, Evergreen
will assign the account to EverQ, which may collect on the account, retain the
funds and remit the Evergreen Fee to Evergreen if the funds are collected. In
the event that Evergreen is not able to collect on account for Product Revenue
within [****] of when due, then Evergreen may satisfy its obligation to use
commercially reasonable efforts to collect the Product Revenue by assigning the
account to a collection agency for a standard collection fee. Unless otherwise
agreed, payment shall be in the currency Evergreen receives from its customers
for Product (which currency shall be specified to EverQ at the time of its sale
upon EverQ’s request).
               (ii) To the extent permitted under the Contracts, Evergreen
assigns all mature and future claims to payments due and payable pursuant to the
Contracts (“Claims”), subject to Evergreen’s right to receive the Evergreen
Fees. Evergreen agrees to make reasonable efforts to obtain of each customer
under the Contracts (“Customers”) consent to the foregoing assignment.
Evergreen’s right to collect the Product Revenue shall terminate and be of no
further force or effect if an Event of Default (as defined below) occurs. EverQ
shall have the right to withdraw that authority to collect the payments that are
the subject of the Claims following an Event of Default. In the event that
Evergreen’s right to collect payments from its customers under the Contracts and
EverQ collects any such payments, EverQ shall remit to Evergreen the Evergreen
Fee within [****] of EverQ’s receipt of the Product Revenue from the customer.
An “Event of Default” shall occur if:
                    (A) Evergreen shall default in its obligation to remit the
payment of any part of the Product Revenue for more than [****] after
Evergreen’s receipt of the Product Revenue from the customer;
CONFIDENTIAL

-7-



--------------------------------------------------------------------------------



 



                    (B) Evergreen shall make an assignment for the benefit of
creditors, or shall admit in writing its inability to pay its debts as they
become due, or shall file a voluntary petition for bankruptcy, or shall file any
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, dissolution or similar relief under any present or
future statute, law or regulation, or shall file any answer admitting the
material allegations of a petition filed against Evergreen in any such
proceeding, or shall seek or consent to or acquiesce in the appointment of any
trustee, receiver or liquidator of Evergreen, or of all or any substantial part
of the properties of Evergreen, or Evergreen or its respective directors or
majority stockholders shall take any action looking to the dissolution or
liquidation of Evergreen; or
                    (C) Within [****] after the commencement of any proceeding
against Evergreen seeking any bankruptcy reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, such proceeding shall not have
been dismissed, or within [****] after the appointment without the consent or
acquiescence of Evergreen of any trustee, receiver or liquidator of Evergreen or
of all or any substantial part of the properties of Evergreen, such appointment
shall not have been vacated.
          (c) Evergreen Fee. In consideration for its activities hereunder,
Evergreen shall receive a fee (“Evergreen Fee”). The Evergreen Fee shall consist
of the sum of a Percentage Fee times the received Evergreen-Product Revenue. The
“Percentage Fee” shall be the applicable Base Rate specified below. For all
shipments through the Sales Termination Date, the “Base Rate” shall be set at
[****] of Evergreen-Product Revenue. For all shipments after the Sales
Termination Date until the Sales Fulfillment Termination Date, the “Base Rate”
shall be set at [****] of Evergreen-Product Revenue. No fees will be charged for
shipments made after the Sales Fulfillment Termination Date unless such
shipments are made to fulfill Evergreen-Product shipment obligation under the
Contracts that would have been fulfilled to the Sales Fulfillment Termination
Date but for delay caused by EverQ. All sales and marketing costs and expenses
of Evergreen are compensated by the Evergreen Fee.
          (d) Assignment of Interests in the Contracts. Evergreen hereby assigns
to EverQ, by way of security, each future Evergreen claim less the Evergreen Fee
vis-à-vis its customers for Products Revenue under the Contracts in order to
secure each such respective claim of EverQ vis-à-vis Evergreen under this
Agreement. Evergreen is entitled to collect the Product Revenue from the
customer according to Section 8(b) (Payment to EverQ), and particularly
Evergreen is entitled to assign the account to a collection agency for a
standard collection fee. EverQ is allowed to inform the customers and collect
the payment itself if EverQ elects to terminate this Agreement pursuant to
Section 15(b)(i) (Termination Grounds for Termination by EverQ).
          (e) Credit. Undisputed amounts owed to Evergreen due to rejections of
Product, accepted warranty claims, discrepancies on paid invoices and other
undisputed amounts payable under this Agreement will be, at Evergreen’s option,
fully credited against future invoices payable to EverQ, or paid by EverQ within
[****] from EverQ’s receipt of a debit memo or other written request for payment
from Evergreen.
CONFIDENTIAL

-8-



--------------------------------------------------------------------------------



 



          (f) Set-off. Evergreen retains the right to set-off undisputed amounts
owed from EverQ against amounts owed to EverQ.
          (g) Records and Audits. Evergreen shall maintain complete and accurate
records regarding the Product Sales Transactions in accordance with generally
recognized commercial accounting practices, and Evergreen shall keep such
records available for at least [****] years or longer, if required by German tax
law and EverQ has notified Evergreen of such requirement, after end of the
period to which they apply. Evergreen shall allow EverQ, through an independent
certified public accountant mutually acceptable to Evergreen and EverQ, during
office hours and at reasonable intervals, no more than [****] to audit records
solely for the purpose of ascertaining the correctness of Evergreen’s payments
and for reviewing Evergreen Fee hereunder. The auditor shall be subject to an
obligation of confidentiality, and Evergreen may require the auditor to execute
a confidentiality agreement to that effect. The auditor shall report only
whether a discrepancy was found, and if so, the amount of under or overpayment.
If a deficiency of [****] or more exists for the period audited, Evergreen shall
pay, in addition to such deficiency, the reasonable costs of such audit.
     9. DELIVERY AND SHIPPING TERMS
     EverQ shall deliver on the dates and to the locations in accordance with
the Contracts as the shipments pursuant to the Contracts are set forth in the
most recent Evergreen Forecast. EverQ shall use commercially reasonable efforts
to satisfy the mix of Evergreen-Product type requested by the customers pursuant
to the Contracts and disclosed in the Evergreen Forecast, but in no event will a
Evergreen customer placed at a disadvantage relative to other EverQ customers
with regard to the mix of Evergreen-Product type delivered by EverQ, unless
agreed to by such customer. EverQ shall have the right to alter the mix of
Evergreen-Product type for all Evergreen customers if it is not able to satisfy
the mix of Evergreen-Product type requested by the customers pursuant to the
Contracts for reasons in connection with the manufacturing of Products (e.g.,
limitations of the production); provided that if the mix of Product for
Evergreen customers differs from the applicable Orders, it shall be consistent
with the mix of all Product manufactured by and generally available from EverQ
unless otherwise consented to by Evergreen after consultation with the
applicable customer. All shipping terms including responsibility for cost of
shipping, taxes, insurance, passage of title and risk of loss shall be in
accordance with the terms of the Contracts and all other expenses connected with
product delivery payable by Evergreen pursuant to the Contracts shall be paid by
EverQ. All Evergreen-Products shall be prepared, packed, marked and shipped in
accordance with the terms of the Contracts.
     10. FACILITIES, RECORDS, AUDITS, CONFIDENTIALITY AND QUALITY REQUIREMENTS
          (a) Facilities. EverQ shall manufacture and supply the
Evergreen-Products in accordance with the Specifications of this Agreement using
adequate, qualified manufacturing facilities, with all necessary labor and
equipment. Such facilities shall be subject to Evergreen’s inspection and/or
audits from time to time. Unless otherwise agreed, EverQ is solely responsible
to provide all parts, labor, materials and other items necessary to perform its
obligations hereunder.
CONFIDENTIAL

-9-



--------------------------------------------------------------------------------



 



          (b) Records and Audits. At Evergreen’s request, upon reasonable prior
notice, EverQ shall permit Evergreen and its representatives to periodically
inspect and audit EverQ’s books, records, and manufacturing facilities
pertaining to EverQ’s manufacturing of the EverQ-Products. In accordance with
Evergreen’s reasonable request, EverQ shall, at its reasonable discretion,
[****]. EverQ shall maintain accurate and complete records regarding EverQ’s
manufacturing and supply of the Evergreen-Products. These records shall be held
in no event less than [****] years kept following the end of the calendar
quarter to which they pertain.
          (c) Quality Requirements.
               (i) EverQ agrees to provide outgoing inspection, quality and
reliability data as reasonably specified from time to time by Evergreen for the
Evergreen-Products.
               (ii) EverQ shall provide Evergreen with Flash Test Data for the
Evergreen-Products in each shipment to enable Evergreen to satisfy its
obligation to provide Flash Test Data pursuant to the Contracts. EverQ shall
provide Evergreen with Flash Test Data in an electronic format within reasonable
time after Evergreen-Products have been shipped. EverQ will make reasonable
efforts to ensure this data is in a format suitable for loading into Evergreen’s
database. All Evergreen-Products provided to Evergreen by EverQ shall be within
panel power tolerance specifications for the Products.
               (iii) Evergreen-Product electrical characteristics shall be based
on the results of a production line test performed at the MC connectors or
equivalent in accordance with IEC 904-1 at Standard Test Conditions (1000 W/m2
with IEC904-3 reference solar spectral irradiance distribution, AM1.5 and 25C).
               (iv) Evergreen-Products shall be certified UL 1703, IEC 61730, or
future mandated equivalent standards as required to meet local national or
regulatory requirements.
          (d) Stopping Shipments. Evergreen may request EverQ to stop shipments
for significant quality deficiencies. [****] If Evergreen so requests, EverQ’s
obligations to meet delivery commitments shall thereafter be suspended until
such time as Evergreen thereafter requests EverQ to recommence shipment of
Evergreen-Products. Evergreen and EverQ shall work together to allow EverQ to
resume production and shipment as promptly as practicable. All requests pursuant
to this Section shall be in writing.
     11. WARRANTY
          (a) Title Warranty. EverQ warrants that title to the Products sold by
Evergreen shall be free and clear of all liens, mortgages, encumbrances,
security interests or other claims or rights (“Third Party Rights”). However,
Third Party Rights do not include (i) any Intellectual Property Rights or
Technology provided by Evergreen to EverQ or based on the License & Technology
Transfer Agreement between Evergreen to EverQ, as may be amended from time to
time and (ii) any rights of third parties regarding the aforementioned
Intellectual Property Rights or Technology provided by Evergreen.
CONFIDENTIAL

-10-



--------------------------------------------------------------------------------



 



          (b) General Warranty.
               (i) Warranty Coverage. EverQ warrants (1) all Products sold by
Evergreen and delivered prior to the Effective Date (including without
limitation any Products of any type specified on Exhibit E) and (2) all Products
sold by Evergreen and delivered on or after the Effective Date that are
manufactured based on complete manufacturing specifications and installation
instructions requested by Evergreen that have been accepted by EverQ (as such
acceptance is provided for in accordance with Section 11(b)(ii)), pursuant to
the warranty attached hereto in Exhibit B. EverQ also warrants all such Products
sold by Evergreen with respect to any specific warranty terms that [****]. EverQ
shall not be liable for defects of any Products sold by Evergreen using
manufacturing specifications or installation instructions (e.g., any material,
equipment and/or process parameters, particularly with regard to power
measurements) requested by Evergreen that have not been accepted by EverQ.
               (ii) Product Acceptance. For purpose of determining which Product
manufacturing specifications and corresponding installation instructions have
been accepted, EverQ agrees and acknowledges that any Product manufacturing
specifications together with their applicable installation instructions sold by
Evergreen and delivered prior to the Effective Date, except for those Products
listed on Exhibit E, represent Products with complete manufacturing
specifications and installation instructions that have been accepted by EverQ.
In addition, the implementation of new manufacturing specifications in an EverQ
factory and the sale of Product manufactured to such specifications after the
Effective Date with certain installation instructions shall constitute
acceptance of the applicable manufacturing specifications and installation
instructions by EverQ. EverQ may reasonably decide to refuse to accept new
Product manufacturing specifications and corresponding installation instructions
that are proposed by Evergreen after the Effective Date. If applicable law or
the applicable certification requirements for any Product are modified such that
an accepted manufacturing specifications and installation instructions will no
longer comply with legal or certification requirements, EverQ and Evergreen
shall use commercial reasonable efforts to (i) modify the applicable
manufacturing specifications and installation instructions, and (ii) seek the
consent of customers under the Contracts to modifications to the Contracts to
permit delivery of Product based on such non-compliant manufacturing
specifications and installation instructions.
          (c) Warranty Procedures. If (i) EverQ is notified of any failure of
any Product sold by Evergreen to conform to the warranties required pursuant to
Section 11(b) above and provided a description of such breach; and (ii) such
Products are accepted to be defective or non-conforming by Evergreen, EverQ
shall repair, replace or refund the purchase price of such Product. EverQ shall
expedite any such Order for replacement Product at Evergreen’s request and, if
requested by Evergreen, [****]. To the extent that the warranty claims amount to
the lesser of (i) a single claim of [****] euro (€[****]) or (ii) [****] percent
([****] %) of Evergreen’s sales of Products from EverQ cumulatively in the prior
[****] months, then Evergreen shall be free to assess in its reasonable
judgment, [****], whether the warranty is breached and whether the remedy shall
be repair, replacement or refund. Evergreen will provide to EverQ monthly
reports outlining any recurring warranty cases and, upon request of EverQ, also
an evaluation report. If Product is replaced, EverQ shall have the right to
receive and examine the faulty Product sold by Evergreen. To the extent that the
claims are greater than such threshold, EverQ and Evergreen shall jointly
determine the remedy and [****]. [****] EverQ
CONFIDENTIAL

-11-



--------------------------------------------------------------------------------



 



will notify Evergreen if the warranty claim is accepted. EverQ will accommodate
variations of the above procedure to the extent required by the respective
Product Sales Transaction [****].
          (d) Warranty Claim Disputes. If the Parties have a bona fide
disagreement as to the validity of a warranty claim for the Products sold
pursuant to the Contracts and the Parties are unable to resolve this difference
within [****] Business Days following written notice from one Party to the other
regarding such disagreement, Evergreen shall be permitted to handle the claim as
it reasonably deems appropriate in order to preserve customer satisfaction. The
Parties will equally share the costs of this warranty expense pending final
arbitration of the claim by a third party pursuant to Section 22(a) (Governing
Law and Dispute Resolution), if the Parties cannot otherwise resolve the
dispute.
          (e) Repaired or Replaced Products. EverQ shall return Products sold by
Evergreen repaired or replaced under this warranty [****]. EverQ shall organize
transport and bear the transportation charges, if any, for shipment to EverQ of
repaired, replaced, or returned-for-credit Product.
          (f) Exclusion. Apart from the rights mentioned in Section 11(a) (Title
Warranty) through Section 11(e) (Repaired or Replaced Products), Evergreen is
not entitled to any further warranty claims.
     12. CHANGES
          (a) The term “Product Changes” shall mean those mechanical, electrical
or Specification changes, changes in suppliers or subcontractors, made to or
with respect to the Evergreen-Products or the manufacture process which, if
made, could affect the schedule, performance, quality, reliability,
availability, serviceability, appearance, dimensions, tolerances, safety or
costs. EverQ is, [****], allowed to make Product Changes that do not affect
customer interests pursuant to the Contracts. Product changes which may affect
the performance, quality, reliability, serviceability, appearance, dimensions
and the tolerances, safety of Evergreen-Products and affecting customer
interests pursuant to the Contracts only become effective if approved by
Evergreen, nevertheless such approval shall only be denied on a reasonable
basis. Evergreen shall use its commercially reasonable efforts to provide for
respective adjustment clauses [****].
          (b) Should Q-Cells (as defined below) and/or REC (as defined below)
develop a proprietary product design that provides cost and/or product
advantages the Parties will negotiate in good faith to enable said design to be
manufactured and sold under the terms of this Agreement.
     13. TRADEMARKS
     EverQ shall apply Evergreen’s trademark(s) (“Evergreen Marks”) to the
Evergreen-Products and otherwise use Evergreen Marks only as reasonably
instructed from time to time. Evergreen grants to EverQ a non-exclusive,
non-transferable license to use the Evergreen Marks, solely on the
Evergreen-Products in accordance with Evergreen’s instructions, and only for so
long as EverQ complies with Evergreen’s then-current trademark usage guidelines.
Without limitation, EverQ shall not take any action that would detract from the
goodwill of Evergreen
CONFIDENTIAL

-12-



--------------------------------------------------------------------------------



 



associated with the Evergreen Marks. If EverQ is using the Evergreen Marks
improperly, then upon notice from Evergreen, EverQ must remedy the improper use
[****]. EverQ shall make all reasonable efforts to manufacture, or have
manufactured, any product upon which the Evergreen Marks are applied to
standards that are at least as high as those for similar products of EverQ.
EverQ acknowledges that Evergreen is the owner of the Evergreen Marks, and shall
do nothing inconsistent with Evergreen’s ownership of the Evergreen Marks. All
use of the Evergreen Marks by EverQ will inure to the benefit of Evergreen, and
nothing in this Agreement grants to EverQ any right, title or interest in the
Evergreen Marks other than the right to use the Evergreen Marks in accordance
with this Agreement. EverQ shall not sell any Product bearing the Evergreen
Marks except in accordance with this Agreement or as permitted or required by
another written agreement between the Parties. In the event that the Agreement
is terminated or has expired and EverQ has excess inventory of Products bearing
the Evergreen Marks that is not to be sold by Evergreen, then, if the Products
cannot be reasonably relabeled and the sale of the Products with the Evergreen
Marks is not otherwise permitted or required pursuant to another agreement,
Evergreen agrees to EverQ’s sale of such Products bearing the Evergreen Marks.
     14. TRANSITIONAL OBLIGATIONS
          (a) EverQ Sales and Marketing Staff. EverQ shall use its best efforts
to hire as soon as possible an appropriately capable professional to lead
EverQ’s sales and marketing activities. Evergreen shall reasonably cooperate or
assume the lead (if requested) in identifying candidates for EverQ’s sales and
marketing department. Evergreen shall reasonably cooperate in training EverQ’s
sales and marketing team on order management tools needed to perform the sales
and marketing function. Evergreen shall be reimbursed for the incurred costs
directly associated with recruiting, hiring and training the EverQ sales and
marketing staff pursuant to this Section 14(a).
          (b) Sales and Marketing Planning. EverQ will develop a marketing,
sales and distribution plan to support the sale of EverQ-Products in excess of
the Dedicated Production Capacity to be shipped after the Sales Termination
Date. Commencing upon the hiring of EverQ’s senior sales and marketing
professional, but in no event later than the first applicable trade show in
2009, EverQ shall secure trade show space independent of the space secured by
Evergreen for any trade show EverQ desires to attend.
          (c) EverQ Name and Trademarks. EverQ shall determine its new company
name and trademarks as soon as reasonably possible, provided that such new name
shall be formally adopted no later than December 31, 2008. EverQ’s new name
shall not include any variation of the words “ever”, “green”, “string”,
“ribbon”, “REC”, “Renewable Energy”, “Q-Cells” or any other registered or common
law trademarks of Evergreen, Renewable Energy Corporation ASA (“REC”) or Q-Cells
AG (“Q-Cells”).
          (d) Product Certifications. EverQ will use its commercially reasonable
efforts, and Evergreen will cooperate on a commercially reasonable basis as well
as provide product documentation as requested by the certifying body to assist
EverQ’s in its efforts, to obtain the necessary certifications of the Products
from TÜV and any other applicable certifying entity, body or state agency so
that EverQ can sell the EverQ-Products with its new name and logo commencing on
January 1, 2009.
CONFIDENTIAL

-13-



--------------------------------------------------------------------------------



 



          (e) Commencement of Sales. EverQ hereby assumes responsibility and
shall make best efforts to manage the sale of all EverQ-Products to be
manufactured by EverQ and available for shipment after the Sales Termination
Date other than the Evergreen-Products. If EverQ is unable despite its best
efforts to establish a sales and marketing team and to start sales of
EverQ-Product for shipment in 2009 within a reasonable timeframe, EverQ shall
inform Evergreen, Q-Cells and REC and discuss with all three parties alternative
approaches to selling the EverQ-Products.
          (f) Customer Transitioning. [****] Evergreen will not receive the
Evergreen Fee for any sales of Products made pursuant to any Specified Contract
that is properly assigned pursuant to this Section 14(f). If assigned, Products
sold by EverQ pursuant to any Specified Contract shall not bear Evergreen Marks
or be of an Evergreen Design, except as permitted or required by another written
agreement between the Parties, including without limitation as may be permitted
or required in either or both of the License Agreements. Moreover, if assigned,
the Dedicated Production Capacity shall be reduced in the amount of production
capacity in MWp needed for the fulfillment of the respective Specified Contract
from the next quarter following the date of assignment.
     15. TERMINATION
          (a) Termination Grounds for Termination by Evergreen. Evergreen may
terminate this Agreement at any time by notice in the event EverQ:
               (i) Fails to comply with any material provision of this Agreement
and in the case of a breach which is capable of remedy, fails to remedy such
breach within [****] days of notification of said breach,
               (ii) Becomes insolvent, becomes subject to opened insolvency
proceedings or a petition to open such proceedings is dismissed due to
insufficient assets or a receiver or similar officer is appointed to take charge
of all or a part of EverQ’s assets and such condition in this Section 15(a)(ii)
is not cured within [****] days, or
               (iii) Assigns, or attempts to assign, or subcontracts or attempts
to subcontract, any or all of its rights or obligations under this Agreement or
any Orders issued hereunder to a third party without Evergreen’s prior approval.
          (b) Termination Grounds for Termination by EverQ. EverQ may terminate
this Agreement at any time by notice in the event Evergreen:
               (i) Becomes insolvent, files a petition in bankruptcy, “Chapter”
11 or makes an assignment for the benefit of creditors, or a receiver or similar
officer is appointed to take charge of all or a part of Evergreen’s assets and
such condition in this Section 15(b)(i) is not cured within [****] days.
               (ii) Fails to comply with any material provision of this
Agreement and in the case of a breach which is capable of remedy, fails to
remedy such breach within [****] days of written notification of said breach.
CONFIDENTIAL

-14-



--------------------------------------------------------------------------------



 



          (c) Survival. The following sections shall survive any expiration or
termination of this Agreement and remain in effect: Sections 11 (Warranty), 13
(Trademarks), 15 (Termination), 16 (Limitation of Liability), 17 (Notices), 19
(Indemnity), 21 (Confidential Information), and 22 (Miscellaneous). EverQ’s and
Evergreen’s obligations with respect to existing Product Sales Transactions
shall also survive any expiration or termination of this Agreement.
     16. LIMITATION OF LIABILITY
          (a) EXCEPT WITH RESPECT TO DAMAGES RESULTING FROM BREACHES OF THE
EXPRESS PROVISIONS OF THIS AGREEMENT, THE PARTIES ARE ONLY LIABLE FOR DAMAGES
CAUSED BY INTENT OR GROSS NEGLIGENCE. LIABILITY FOR PERSONAL INJURY OR PROPERTY
DAMAGES CAUSED BY GROSS NEGLIGENCE IS LIMITED TO DIRECT DAMAGES OF THE PROPERTY
OF THE OTHER PARTY AND PERSONAL INJURIES; WHICH ARE CAUSED BY ONE OF THE PARTIES
IN RELATION TO THIS AGREEMENT.
          EXCEPT FOR (i) EVERQ’S FAILURE TO SUPPLY EVERGREEN-PRODUCTS PURSUANT
TO THIS AGREEMENT (EVERQ’S LIABILITY FOR WHICH SHALL BE LIMITED TO A VALUE EQUAL
TO THE TOTAL VALUE OF THE EVERGREEN-PRODUCT TO BE SUPPLIED PURSUANT TO THE
CONTRACTS [****]), PROVIDED THAT SUCH LIMITATION ON LIABILITY FOR EVERQ’S
FAILURE TO SUPPLY PRODUCTS HEREUNDER SHALL NOT APPLY IF SUCH FAILURE RESULTS
FROM EVERQ’S GROSS NEGLIGENCE OR INTENTIONAL BREACH OF THIS AGREEMENT, AND
(ii) EVERQ’S LIABILITY PURSUANT TO SECTION 11, THE LIABILITY OF EACH PARTY
HEREUNDER SHALL BE LIMITED TO THE AMOUNT OF PRODUCT REVENUE (AS DEFINED IN
SECTION 1(k)) THAT EVERGREEN RECEIVES FOR THE RESPECTIVE EVERGREEN-PRODUCT SALE
OR SALES OF THE RESPECTIVE EVERGREEN-PRODUCT ON WHICH THE CLAIM IS BASED.
          (b) EXCEPT FOR SUCH DAMAGES THAT EVERQ MAY BE REQUIRED TO PAY PURSUANT
TO SECTION 11, THE PARTIES ARE NOT LIABLE FOR ANY OTHER DAMAGES, I.E., FINANCIAL
LOSSES, BE IT DIRECT OR INDIRECT DAMAGES, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
WHICH ARE CAUSED BY A PARTY IN RELATION TO THIS AGREEMENT, INCLUDING WITHOUT
BEING LIMITED HERETO LOSS OF PRODUCTION AND LOSS OF PROFITS, LOSS OF TURNOVER;
LOSS OF USE OR CLAIMS BY THIRD PARTIES.
          (c) THE LIMITATIONS OF THIS SECTION 16 (LIMITATION OF LIABILITY) SHALL
NOT APPLY TO SECTION 19 (INDEMNITY).
     17. NOTICES
     All notices, requests, demands, waivers and other communications required
or permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given if (a) delivered personally, (b) sent by next-day
or overnight mail or delivery or (c) sent by facsimile, as follows:
CONFIDENTIAL

-15-



--------------------------------------------------------------------------------



 



     If to Evergreen:
Evergreen Solar, Inc.
138 Bartlett Street
Marlboro, MA 01752
USA

ATTN:
Richard M. Feldt
J. Terry Bailey
Christian M. Ehrbar
     If to EverQ:
EverQ GmbH
OT Thalheim
Sonnenallee 14-24
06766 Bitterfeld-Wolfen
Germany

ATTN:
Ted Scheidegger
Christian Langen
Katja Raschke
     18. COMPLIANCE WITH LAWS
          (a) Evergreen agrees that all work performed under this Agreement
shall comply with all applicable laws and regulations in effect in the
territories specified for the resale of the Products pursuant to the Contracts.
Evergreen shall indemnify and hold EverQ harmless from and against any claims,
costs, or damages resulting from or arising out of Evergreen’s failure to comply
with the requirements of this Section in the approved territories for sale.
          (b) EverQ agrees that all Products supplied and work performed under
this Agreement shall comply with all applicable laws and regulations in effect
in the place of manufacture and the territories specified for the resale of the
Products pursuant to the Contracts. Upon request, EverQ agrees to certify
compliance with the applicable laws and regulations related to the
certifications applicable to the Products. EverQ’s failure to comply with any of
the requirements of this Section shall constitute a material breach of this
Agreement.
          Upon request, EverQ agrees to provide Evergreen with information and
certifications required to demonstrate compliance with applicable laws and
regulations in effect oft the date of shipment for Evergreen-Product in the
place of manufacture supplied pursuant to the Contracts under this Agreement.
EverQ shall indemnify and hold Evergreen harmless from and against any claims,
costs, or damages resulting from or arising out of Evergreen’s reliance on
CONFIDENTIAL

-16-



--------------------------------------------------------------------------------



 



such information and/or certifications.
     19. INDEMNITY
          (a) EverQ shall, at its own expense, indemnify and hold Evergreen,
Evergreen’s respective officers, directors, agents and employees (collectively,
“Indemnified Parties”) harmless from and against any liability, award, expense
or loss (including attorneys’ fees) arising from any (a) actual or alleged
infringement of any patent, trademark, trade secret, copyright or other
intellectual property related to the Evergreen-Products other than with respect
to infringement directly caused by specifications or any rights provided by
Evergreen, where the infringement would not occur without use of such
specifications or rights, or (b) breach of this Agreement or its representations
or warranties hereunder by EverQ, (any claim or action based on (a) and (b), a
“Claim”) and shall defend at its own expense, including attorneys fees, any suit
brought against Indemnified Parties alleging a Claim.
          (b) The one Party shall (i) give the other Party prompt notice in
writing of any Claim and, if the other Party provides evidence reasonably
satisfactory to the one Party of the other Party’s financial ability to defend
the matter vigorously and pay any reasonably foreseeable damages; (ii) permit
the other Party , through counsel of the other Party ‘s choice, that does not
have a conflict with the one Party , to answer and defend such Claim (but any
Indemnified Party may be represented by counsel and participate in the defense
at its own expense); and (ii) give the other Party all needed information,
assistance, and authority, at the other Party ‘s expense, to enable the other
Party to defend such Claim. The other Party shall not be liable for any
settlement of a Claim effected without its written consent (which consent shall
not be unreasonably withheld or delayed), nor shall the other Party settle any
Claim without the written consent of the one Party (which consent shall not be
unreasonably withheld or delayed). The other Party shall not consent to the
entry of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to the
applicable Indemnified Parties a release from all liability with respect to the
Claim.
     20. GRATUITIES
     Each Party represents that it has not offered nor given and will not offer
nor give any employee, agent, or representative of the other Party any gratuity
with a view toward securing any business from the other Party or influencing
such person with respect to the business between the Parties.
     21. CONFIDENTIAL INFORMATION
     Any confidential information exchanged pursuant to this Agreement (and the
terms of this Agreement itself) will be governed by Section 9.7
(Confidentiality) of the Master Agreement, with the Parties hereunder deemed the
Disclosing Party and/or Receiving Party as applicable, provided that,
notwithstanding anything to the contrary either Party shall may use confidential
information in order to exercise its rights and discharge its obligations
hereunder. The confidentiality provisions set forth in Section 9.7 of the Master
Agreement shall continue as part of this Agreement even after the termination or
expiration of the Master Agreement.
CONFIDENTIAL

-17-



--------------------------------------------------------------------------------



 



     22. MISCELLANEOUS
          (a) Governing Law and Dispute Resolution. This Agreement shall be
construed in accordance with and governed by the laws of the Federal Republic of
Germany excluding its rules on the conflict of laws and of the United Nations
Convention on the International Sale of Goods (CISG). All disputes arising in
connection with this Agreement or its validity or any agreement provided herein
which cannot be resolved by mutual agreement of the Parties shall be finally
settled by the German Institution of Arbitration in accordance with the
Arbitration Rules of the German Institution of Arbitration e.V. (DIS) without
recourse to the ordinary courts of law (except for challenges to the validity of
shareholder resolutions which shall be submitted to the competent court in
Berlin). The place of arbitration is Berlin, Germany. The arbitral tribunal
consists of three arbitrators. The arbitrators must be capable of being
appointed a judge in accordance with the relevant German legal rules. The
substantive law of the Federal Republic of Germany is applicable to the dispute.
The language of the arbitral proceedings is English.
          (b) Compliance with Laws and Regulations. Each Party will comply with
all applicable laws, regulations and ordinances.
          (c) Force Majeure. Neither of the Parties shall be liable for
prevention from fulfilling the contract as a result of force majeure,
particularly natural disasters, war, unrest, labour disputes, suspension or
interruption of operations due to extreme factors, administrative measures and
other events outside the control of the Parties, especially such as a shortfall
of silicon deliveries. This includes cases of force majeure taking place at
suppliers of EverQ. In such events, the Parties shall contact each other without
delay and discuss the measures to be taken. The Parties undertake to re-enable
the contract’s fulfillment by all technical and economically reasonable means.
If EverQ has approved a narrower Force Majeure — clause in regard to a Product
Sales Transaction explicitly in writing (e. g., through written approval of the
customer’s agreement or use of a-pre-approved standard term, the use of which is
to be notified from Evergreen to EverQ), EverQ, shall at its own expense,
indemnify and hold Evergreen harmless from any damage that may occur in case of
Force Majeure according to this Section 22(c) (Force Majeure).
          (d) Export. No Party shall export or re export, directly or
indirectly, any technical information disclosed hereunder or direct product
thereof to any destination prohibited or restricted by the applicable export
control regulations, including the U.S. Export Administration Regulations and
regulations of Germany, without the prior authorization from the appropriate
governmental authorities.
          (e) Mandatory Recycling. Should a mandatory recycling law become
applicable to the Products, Evergreen Solar will make appropriate arrangements
for recycling the Products. The cost of the recycling for the Products
manufactured and available for shipment on or prior to the Sales Termination
Date will be borne by EverQ.
          (f) Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each Party to this Agreement, or in the
case of a waiver, by the Party against whom the waiver is to be effective.
CONFIDENTIAL

-18-



--------------------------------------------------------------------------------



 



          (g) Delay; Remedies Not Exclusive. No failure or delay by any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any or other
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.
          (h) Assignment. Other than as expressly otherwise provided herein,
this Agreement shall not be assignable or otherwise transferable by any Party
hereto without the prior written consent of the other Party hereto; provided,
however, that (i) neither Party shall be obligated to obtain the consent of the
other Party under this Section 22(h) (Assignment) solely by virtue of a Change
of Control of such Party, and such Party shall have the right to assign this
Agreement, in its entirety including all rights and obligations, to such Party’s
successor in such Change of Control, and (ii) any of the Parties may at any time
and from time to time pledge or grant a security interest in all or any portion
of its rights, title and interest under this Agreement as collateral security to
secure obligations of such Party; provided that no such pledge or grant of a
security interest shall (A) release such Party from any of its obligations
hereunder or (B) substitute any such pledgee or grantee for such Party as a
party hereto with any rights or remedies hereunder. Subject to the foregoing,
the provisions of this Agreement shall be binding upon and inure to the benefit
of the Parties hereto and their respective successors and assigns. Any
assignment or transfer (including through a Change of Control) of this Agreement
in violation of this Section 22(h) (Assignment) shall be null and void.
          (i) Language. All documentation, communication and services in
connection with this Agreement in shall be in English.
          (j) Entire Agreement; Severability. This Agreement, together with any
exhibits, constitutes the entire agreement between the Parties hereto and any of
such Parties’ respective affiliates with respect to the subject matter of this
Agreement and supersedes the Prior Agreement in its entirety, all prior
communications, agreements and understandings, both oral and written, with
respect to the subject matter of this Agreement. In the event any provision of
this Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision, and the Parties agree to negotiate, in good
faith, a legal and enforceable substitute provision which most nearly effects
the Parties’ intent in entering into this Agreement.
          (k) Other Remedies; Specific Performance. Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a Party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby or
by law or equity upon such Party, and the exercise by a Party of any one remedy
will not preclude the exercise of any other remedy. The Parties hereto agree
that irreparable damage may occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that notwithstanding
Section 22(a) (Governing Law and Dispute Resolution), the Parties may be
entitled to seek an injunction (einstweilige Verfügung) to prevent breaches of
this Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which they are entitled at law or in
equity.
CONFIDENTIAL

-19-



--------------------------------------------------------------------------------



 



          (l) Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each Party hereto shall have received a counterpart
hereof signed by the other Party hereto.
          (m) Other Agreements. No other express, written contracts and/or
agreements between EverQ, Evergreen, Q-Cells and/or REC (and/or affiliates of
the aforementioned companies) shall be affected by this Agreement.
     IN WITNESS WHEREOF, the authorized representatives of the Parties have
executed this agreement on the dates indicated below to be effective as of the
effective date.

      EVERGREEN SOLAR, INC.   EVERQ GMBH
 
   
     /s/ Michael El-Hillow
  /s/ T. Scheidegger / /s/ C. Langden
 
   
Signature
  Signature
 
   
     Michael El-Hillow
  T. Scheidegger / C. Langden
 
   
Name
  Name
 
   
     CFO
  CEO / CSO
 
   
Title
  Title
 
   
     October 6, 2008
  Oct 7, 2008 / Oct. 7, 2008
 
   
Date:
  Date:

CONFIDENTIAL

-20-



--------------------------------------------------------------------------------



 



Exhibit A
Products*

     
[****]
  [****]
[****]
  [****]
[****]
  [****]
[****]
  [****]
[****]
  [****]
[****]
  [****]
[****]
  [****]
[****]
  [****]
[****]
  [****]
[****]
  [****]
[****]
  [****]
[****]
  [****]
[****]
  [****]
[****]
  [****]
[****]
  [****]
[****]
  [****]
[****]
  [****]
[****]
  [****]
[****]
  [****]
[****]
  [****]
[****]
  [****]
[****]
  [****]
[****]
  [****]
 
   

*   This schedule shall be revised from time to time by mutual agreement of the
Parties to include new ES, ES-A and ES-B models with higher power ratings than
those currently listed as manufacturing improvements result in conversion
efficiency increases.

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Exhibit B
Warranty
Evergreen Solar
Photovoltaic Panels Limited Warranty
Limited Warranty: Materials or Workmanship
Evergreen Solar warrants the panels to be free from defects in materials or
workman-ship under normal application, installation, use, and service
conditions. The panels must be installed according to the latest Safety,
Installation and Operation Manual provided by Evergreen Solar otherwise this
warranty will be void. If the product fails to conform to this warranty, then,
for a period ending sixty (60) months from date of sale to the original consumer
purchaser, Evergreen Solar will, at its option, either repair or replace the
product or refund the purchase price. The repair, replacement, or refund remedy
shall be the sole and exclusive remedy provided under this warranty.
Limited Warranty: Power Output
Evergreen Solar warrants for a period often (10) years from the date of sale to
the original consumer purchaser that the power rating at Standard Test
Conditions will remain at 90% or greater of Evergreen Solar’s Minimum Specified
Power Rating. Evergreen Solar further warrants fora period of twenty-five
(25) years from the date of sale to the original consumer purchaser that the
power rating at Standard Test Conditions will remain at 80% or greater of
Evergreen Solar’s Minimum Specified Power Rating.
Evergreen Solar will, at its option, repair or replace the product, refund the
purchase price, or provide the purchaser with additional panels to make up lost
power, provided that such degradation is determined to be due to defects in
materials or workmanship under normal installation, application, and use. The
panels must be installed according to the latest Safety, Installation and
Operation Manual provided by Evergreen Solar otherwise this warranty will be
void. The relevant Minimum Specified Power Rating is defined in Evergreen
Solar’s product data sheet at the time of shipment. Standard Test Conditions are
irradiance of 1000W/m2, 25° C cell temperature, and AM 1.5 light spectrum.
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Limitations and Conditions
The remedy set forth in these limited warranties shall be the sole and exclusive
remedy provided under the extended term warranty, unless otherwise agreed by
Evergreen Solar in writing. In Germany, these limited warranties are neither a
“guarantee of the quality” of the panel pursuant to §443 BGB (German Civil Code)
nor are they an “acceptance of a guarantee” pursuant to §276 BGB,
The limited warranties set forth herein do not apply to any panel which in
Evergreen Solar’s sole judgement has been subjected to misuse, neglect, or
accident; has been damaged through abuse, alteration, improper installation or
application, or negligence in use, storage, transportation, or handling; has not
been installed in accordance with the latest Safety, Installation and Operation
Manual provided by Evergreen Solar or has in anyway been tampered with or
repaired by anyone other than Evergreen Solar or its authorized agent.
The limited warranties do not cover costs associated with panel installation,
removal, testing, packaging, transportation, or reinstallation; other costs
associated with obtaining warranty service; or costs, lost revenues, or lost
profits associated with the performance or nonperformance of defective panels.
Any panels repaired or replaced by Evergreen Solar under a warranty claim shall
be covered by the same warranties and original term as the first product
purchased under said claim. The term shall not be prolonged or reset from the
date of sale to the original consumer purchaser. Any replaced parts or products
become the property of Evergreen Solar.
These limited warranties apply only to the first end-user purchaser of the
panels or to any subsequent owners of the original building or site where the
panels were first installed. The limited warranties set forth herein are
expressly in lieu of and exclude all other express or implied warranties,
including but not limited to warranties of merchantability and of fitness for
particular purpose, use, or application and all other obligations or liabilities
on the part of Evergreen Solar, unless such other warranties, obligations, or
liabilities are expressly agreed to in writing signed and approved by Evergreen
Solar.
Evergreen Solar shall have no responsibility or liability whatsoever for damage
or injury to persons or property, or for other loss or injury resulting from any
cause whatsoever arising out of or related to the product, including, without
limitation, any defects in the panel, or from use or installation. Under no
circumstances shall Evergreen Solar be liable for incidental, consequential, or
special damages, howsoever caused.
Evergreen Solar’s aggregate liability, if any, in damages or otherwise, shall
not exceed the payment, if any, received by seller for the unit of product or
service furnished or to be furnished, as the case maybe, which is the subject of
claim or dispute. Some jurisdictions do not allow limitations on implied
warranties or the exclusion or limitation of damages, so the above I imitations
or exclusions may not apply to you.
If a part, provision, or clause of terms and conditions of sale, or the
application thereof to any person or circumstance is held invalid, void, or
unenforceable, such holding shall not affect and leave all other parts,
provisions, clauses, or applications of terms and conditions remaining, and to
this end the terms and conditions shall be treated as severable.
This warranty gives you specific legal rights; and you may also have other
rights that vary from state to state and country to country. Neither party shall
be in any way responsible or liable to the other party, or to any third party,
arising out of nonperformance or delay in performance of the terms and
conditions of sale due to acts of God, war, riot, strikes, unavailability of
suitable and sufficient labor, and any unforeseen event beyond its control,
including, without limitations, any technological or physical event or condition
which is not reasonably known or understood at the time of sale.
Any claim or dispute regarding these warranties shall be governed by and
construed in accordance with the laws of the State of New York (US).
Obtaining Warranty Performance
If you feel you have a claim covered by warranty, you must promptly notify the
dealer who sold you the panel of the claim. The dealer will give advice handling
the claim. If further assistance is required, write Evergreen Solar for
instructions.
The customer must submit a written claim, including adequate documentation of
panel purchase, serial number, and product failure. Evergreen Solar will
determine in its sole judgment the adequacy of such claim. Evergreen Solar may
require that product subject to a claim be returned to the factory, at the
customer’s expense. If product is determined to be defective and is replaced but
is not returned to Evergreen Solar, then the customer must submit adequate
evidence that such product has been destroyed or recycled.

Note:   This document may be provided in multiple languages. If there is a
conflict among versions, the English language version dominates.

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Exhibit C
Schedule of Customer Contracts
1. [****]
2. [****]
3. [****]
4. [****]
5. [****]
6. [****]
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Exhibit D
Schedule of Dedicated Production Capacity in MWp between 2008 and 2011
[****]
If a Specified Contract is assigned pursuant to Section 14 (f) of the Amended
and Restated Sales Representative Agreement, the Dedicated Production Capacity
shall be reduced by the amount of production capacity in MWp needed for the
fulfillment of the respective Specified Contract from the next quarter following
the date of assignment.
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Exhibit E
[****]
CONFIDENTIAL

 